Order entered July 25, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01011-CR

                 VANESSA ELAINE HERNANDEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 5
                             Collin County, Texas
                     Trial Court Cause No. 005-81342-2021

                                       ORDER

      Before the Court is appellant’s July 22, 2022 final motion for an extension

of time to file her brief. We GRANT the motion and ORDER the brief received

with the motion filed as of the date of this order.

                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE